     Case 3:20-cv-01138-BEN-WVG Document 8 Filed 09/11/20 PageID.38 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JULISSA COTA, individually and on                   Case No.: 3:20-cv-01138-BEN-WVG
     behalf of herself and all others similarly
12
     situated,                                           ORDER GRANTING JOINT
13                                      Plaintiff,       MOTION FOR EXTENSION OF
                                                         TIME FOR DEFENDANT TO
14   v.                                                  RESPOND TO COMPLAINT
15
     BAILEY 44, LLC, a California
                                                         [Doc. 7]
16   corporation,
17                                    Defendant.
18
19         The Parties jointly move for the second time to extend the time for Defendant Bailey
20   44, LLC to respond to the Complaint filed on June 23, 2020. In support, the Parties state
21   they are actively conferring and anticipate dismissal within 30 days. The joint motion is
22   hereby GRANTED. Defendant Bailey 44, LLC shall respond to the Complaint on or
23   before October 9, 2020.
24         IT IS SO ORDERED.
25
26   Date: September 11, 2020                        __________________________________
27                                                   HON. ROGER T. BENITEZ
                                                     United States District Judge
28
                                                     1
                                                                           3:20-cv-01138-BEN-WVG
